Title: Thomas Jefferson to John Adams, 9 July 1819
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Monticello July 9. 19. 
          
          I am in debt to you for your letters of May 21. 27. & June 22. the first delivered me by mr Greenwood gave me the gratification of his acquaintance; and a gratification it always is to be made acquainted with gentlemen of candor, worth and information, as I found mr Greenwood to be. that on the subject of mr Samuel Adams Wells shall not be forgotten in time and place, when it can be used to his advantage. but what has attracted my peculiar notice is the paper from Mecklenburg county of N. Carolina, published in the Essex Register which you were so kind as to inclose in your last of June 22. and you seem to think it genuine. I believe it spurious. I deem it to be a very unjustifiable quiz, like that of the Volcano, so minutely related to us as having broken out in N. Carolina, some half dozen years ago, in that part of the country, and perhaps in that very county of Mecklenburg, for I do not remember it’s precise locality. if this paper be really taken from the Raleigh Register, as quoted, I wonder it should have escaped Ritchie, who culls what is good from every paper, as the bee from every flower; and the National Intelligencer too, which is edited by a N. Carolinian. and that the fire should blaze out all at once in Essex, 1000. miles from where the spark is said to have fallen. but if really taken from the Raleigh Register, who is the Narrator, and is the name subscribed real, or is it as fictitious as the paper itself?   it appeals too to an original book, which is burnt, to mr Alexander who is dead, to a joint letter from Caswell, Hughes and Hooper, all dead, to a copy sent to the dead Caswell, and another sent to Doctr Williamson, whose memory, now probably dead, did not recollect, in the history he has written of N. Carolina, this Gigantic step of it’s county of Mecklenburg. Horry too is silent in his history of Marion, whose scene of action was the country bordering on Mecklenburg. Ramsay, Marshal, Jones, Girardin, Wirt, historians of the adjacent states, all silent. when mr Henry’s  resolutions, far short of independance, flew like lightning thro’ every paper, and kindled both sides of the Atlantic, this flaming declaration, of the same date, of the independance of Mecklenburg county of N. Carolina, absolving it from British allegiance, and abjuring all political connection with that nation, altho’ sent to Congress too, is never heard of. it is not known even a twelve month after when a similar proposition is first made in that body. armed with this bold example, would not you have addressed our timid brethren in peals of thunder, on their tardy fears? would not every advocate of independance have rung the glories of Mecklenburg county in N. Carolina in the ears of the doubting Dickinson and others, who hung so heavily on us? yet the example of independant Mecklenburg county in N. Carolina, was never once quoted. the paper speaks too of the continued exertions of their delegation, (Caswell, Hooper, Hughes) ‘in the cause of liberty and independance.’ now you remember as well as I do, that we had not a greater tory in Congress than Hooper: that Hughes was very wavering, sometimes firm, sometimes feeble, according as the day was clear or cloudy; that Caswell indeed was a good whig, and kept these gentlemen to the notch, while he was present; but that he left us soon, and their line of conduct became then uncertain until Penn came, who fixed Hughes and the vote of the state. I must not be understood as suggesting any doubtfulness in the state of N. Carolina. no state was more fixed or forward. nor do I affirm positively that this paper is a fabrication: because the proof of a negative can only be presumptive. but I shall believe it such until positive and solemn proof of it’s authenticity shall be produced. and if the name of M’Knitt be real, and not a part of the fabrication, it needs a vindication by the production of such proof. for the present I must be an unbeliever in this apocryphal gospel.
          I am glad to learn that mr Tickner is safely returned to his friends. but should have been much gladder had he accepted the Professorship in our University, which we should have offered him in form. mr Bowditch too refuses us. so fascinating is the vinculum of the dulce natale solum. our wish is to procure natives where they can be found, like these gentlemen, of the first order of acquirement in their respective lines; but, preferring foreigners of the 1st order to natives of the 2d we shall certainly have to go, for several of our Professors, to countries more advanced in science than we are.
          I set out within 3. or 4. days for my other home, the distance of which and it’s cross mails, are great impediments to epistolary communications. I shall remain there about 2. months: and there, here and every where, I am and shall always be affectionately & respectfully Your’s.
          
             Th: Jefferson 
          
        